Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-16 directed to an invention non-elected without traverse.  Accordingly, claims 10-16 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Uhliankuk teaches a composition that comprises a non-ionic (claims 1-3) polyester (claim 5) composition that is the reaction product of 1 to 25 percent by weight of polyalkylene glycol monoalkyl ethers having a number average molecular weight of 1600 (claim 6) that is covalently attached to the polyester backbone (claims 1 and 4), 40 to 65 percent by weight of one or more polycarboxylic acids, and 35 to 60 percent by weight of one or more polyols and the polyester has an acid value of 2 to 35 (Claim 19 of prior art).
Further, U.S. Patent Pub. No. 2005/0255330 to Meyer teaches dispersible polyester composition that has a monomer content of 29.9/10.5/8.7/10.0/10.0/30.9 parts by weight of neopentyl glycol/trimethylolpropane/methoxy polyethylene glycol/isophthalic acid/phthalic acid/adipic acid (0023). The acid numbers of the polyester polyols range from 2 to 35.
The differences between the claimed invention and the prior art of record is a leather finishing composition comprising a polyester resin that 1) has an acid value of less 1 mg KOH/g and 2) only comprises 10 to 30% by weight of the one or more polycarboxylic acids. Meyer teaches away from lowering the acid numbers because it often impairs the glamour of the coating (0004). Accordingly, it would have been impermissible hindsight to simultaneously decrease the content of the one or more polycarboxylic acids within the claimed range and also decrease the acid value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763